1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        SHAWNEE HANNAH, et al.,          No.   2:17-cv-01248-JAM-EFB
10                   Plaintiffs,
11           v.                           ORDER GRANTING THE UNITED
                                          STATES’ MOTION TO STRIKE THE
12       UNITED STATES OF AMERICA, et     TESTIMONY OF APRIL STALLINGS
         al.,
13
                     Defendants.
14

15           This matter is before the Court to resolve Defendant United

16   States’ Motion to Strike (“the United States”) Plaintiffs’ expert

17   witness April Stallings (“Stallings”).      Mot., ECF No. 15.

18   Plaintiffs Shawnee Hannah and Bonnie Hannah (“Plaintiffs”) oppose

19   the Motion.     Opp’n, ECF No. 16.   The Court held a brief hearing

20   on the Motion with respect to Stallings on January 9, 2019,

21   after which the parties submitted supplemental briefing as

22   ordered by the Court.     See Def.’s Supp. Brief, ECF No. 26; Supp.

23   Opp’n, ECF No. 28, Supp. Reply, ECF No. 31.      After consideration

24   of the parties’ briefing and relevant legal authority, the Court

25   GRANTS the United States’ Motion to Strike with respect to

26   Stallings’s testimony.1

27
     1 This motion was determined to be suitable for decision without
28   the need for a further hearing or oral argument. EDCA L.R. 230(g)
                                      1
1                               I.   BACKGROUND

2           This medical malpractice action arises out of treatment

3    Plaintiff Shawnee Hannah received at the Department of Veterans

4    Affairs (“VA”) Mather facility.      Compl., ECF No. 1, pp. 6–10.

5    Mr. Hannah sought treatment at Mather for right-sided neck pain

6    and stiffness in May 2015.      Id. at 6–7.   Mr. Hannah underwent

7    surgery to drain a neck abscess on May 21, 2015.       Id. at 7.    When

8    Mr. Hannah woke up from anesthesia, he was quadriplegic.       Id. at

9    8–9.    Mather was unable to perform a cervical MRI on Mr. Hannah

10   while he was intubated, so medical staff attempted to transfer

11   him to a different facility after he stabilized.       Id. at 8.    The

12   hospital asserts that no beds were available for Mr. Hannah’s

13   transfer until May 24, 2015, when he was transferred to UC Davis

14   Medical Center.     Id. at 9.   Mr. Hannah remained quadriplegic.

15   Id.

16          The Pre-Trial Scheduling Order required parties to disclose

17   Rule 26(a)(2)(B) experts on October 12, 2018, with supplemental

18   or rebuttal expert disclosure by October 26, 2018.       Pretrial

19   Scheduling Order, ECF No. 10.      Plaintiffs served the United

20   States with Nurse April Stallings’s expert report on October 12,
21   2018.   See Pl.’s Initial Expert Witness Disclosures, ECF No. 15-

22   2.    The United States responded with its rebuttal experts on

23   October 26, 2018.    See Frueh Decl., ECF No. 26-1, p. 1.     A month

24   later, Plaintiffs submitted a statement from Stallings that she

25   intended to submit an updated supplemental report prior to her

26   December deposition.    Stallings Letter, ECF No. 17-1, p. 9.
27   Plaintiffs did not seek the Court’s permission for this untimely

28   discovery.   On December 14, 2018, the date of her deposition,
                                         2
1    Stallings provided the United States with an updated report dated

2    December 13, 2018.     Frueh Decl. at 1.

3          The initial Stallings report, produced in October 2018, was

4    authored in February 2016.     2016 Stallings Report, ECF No. 15-2.

5    Stallings offers her opinions based on a “reasonable degree of

6    nursing probability” after reviewing medical records provided by

7    Plaintiff’s counsel.     Id. at 1.   The February 2016 report does

8    not name the doctors upon whom Stallings relied in forming her

9    opinions.   See id.    The report also does not offer a medical

10   expert opinion in support of priced treatments, such as

11   psychological care and the necessity and frequency of medication.

12   See id.

13         In the December 2018 supplement, Stallings relies on

14   portions of the United States’ rebuttal reports and adds new

15   pricing sources and a new assessment of Mr. Hannah conducted on

16   November 29, 2018.     2018 Stallings Report, ECF No. 26-4, p. 9.

17   Stallings admits that she has not spoken to any of Mr. Hannah’s

18   treating physicians since 2016.      Stallings Dep., ECF No. 26-6, p.

19   34.

20
21                           II.   LEGAL STANDARD

22         A.    Expert Disclosure Requirements and Supplemental Reports

23         Federal Rule of Civil Procedure 26(a)(2) directs a party to

24   disclose to other parties the identity of any witness it may use

25   at trial to present evidence.     Fed. R. Civ. P. 26(a)(2)(A).    For

26   an expert witness, this disclosure must be accompanied by a
27   written report prepared and signed by the expert.     Fed. R. Civ.

28   P. 26(a)(2)(B).    If the disclosure is later found to be
                                          3
1    incomplete or incorrect, the providing party must supplement or

2    correct the disclosure in a timely fashion.        Fed. R. Civ. P.

3    26(e)(1)(A).    For expert witnesses, the duty to supplement

4    extends to both the report and information given during the

5    expert’s deposition.    Fed. R. Civ. P. 26(e)(2).      “Any additions

6    or changes to this information must be disclosed by the time the

7    party’s pretrial disclosures under Rule 26(a)(3) are due.”           Id.

8         “Supplementing an expert report under Rule 26 means

9    ‘correcting inaccuracies, or filling the interstices of an

10   incomplete report based on information that was not available at

11   the time of the initial disclosure.’”       Duarte Nursery, Inc. v.

12   United States Army Corps of Engineers, No. 2:13-CV-02095-KJM-DB,

13   2017 WL 3453206, at *6 (E.D. Cal. Aug. 11, 2017) (quoting Gerawan

14   Farming, Inc. v. Rehrig Pacific Co., 2013 WL 1982797, at *5 (E.D.

15   Cal. May 13, 2013)).    Courts have rejected supplemental expert

16   reports where the supplement (1) differed significantly from the

17   original report, “effectively alter[ing] the expert’s theories,”

18   or attempted to strengthen weaknesses in the expert’s prior

19   report.   Id.   (quoting Lindner v. Meadow Gold Dairies, Inc., 249

20   F.R.D. 625, 639 (D. Haw. 2008)).       Courts similarly reject
21   supplementations aimed at ameliorating “failures of omission”

22   that resulted from an expert’s inadequate or incomplete

23   preparation.    Id. (quoting Akeva L.L.C. v. Mizuno Corp., 212

24   F.R.D. 306, 310 (M.D.N.C. 2002)).       “To construe supplementation

25   to apply whenever a party wants to bolster or submit additional

26   expert opinions would wreak havoc in docket control and amount to
27   unlimited expert opinion preparation.”       Id.

28        Should a party fail to provide information required by Rule
                                        4
1    26(e), “the party is not allowed to use that information or

2    witness to supply evidence on a motion, at a hearing, or at a

3    trial, unless the failure was substantially justified or is

4    harmless.”    Fed. R. Civ. P. 37(c)(1).

5         B.      Admissibility of Expert Witness Testimony

6         In a case arising under the Federal Tort Claims Act (FTCA),

7    the Court applies the law of the state in which the alleged tort

8    occurred.    Liebsack v. United States, 731 F.3d 850, 855 (9th Cir.

9    2013).    The burden of proof for a medical malpractice claim in

10   California requires the plaintiff to offer competent expert

11   testimony.    Flowers v. Torrance Mem’l Hosp. Med. Ctr., 884 P.2d

12   142, 147 (Cal. 1994).

13        Federal Rule of Evidence 702 governs the admissibility of

14   expert witness testimony in federal courts.     In conjunction with

15   the preliminary inquiry required by Federal Rule of Evidence 104,

16   the Court must assess the expert witness’s qualifications, the

17   relevance of his or her testimony, and that testimony’s

18   reliability.     Daubert v. Merrell Dow Pharm., Inc. (“Daubert I”),

19   509 U.S. 579, 594–95 (1993).     The Court has wide discretion when

20   acting as a gatekeeper for the admissibility of expert testimony.
21   Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 151–52 (1999).

22        The Court considers an expert’s “scientific, technical, or

23   other specialized knowledge” in assessing whether the expert’s

24   qualifications “will help the trier of fact to understand the

25   evidence or to determine a fact in issue.”     Fed. R. Evid. 702(a).

26   “If an individual is not qualified to render an opinion on a
27   particular question or subject, it follows that his opinion

28   cannot assist the trier of fact with regard to that particular
                                        5
1    question or subject.”    Morin v. United States, 534 F. Supp. 2d

2    1179, 1185 (D. Nev. 2005), aff’d, 244 F. App’x 142 (9th Cir.

3    2007).    An expert’s testimony is relevant if “it logically

4    advances a material aspect of the proposing party’s case.”

5    Daubert v. Merrell Dow Pharm., Inc. (“Daubert II”), 43 F.3d 1311,

6    1315 (9th Cir. 1995).

7         An expert’s mere assurances of reliability are insufficient

8    under Daubert.    Daubert II, 43 F.3d at 1319.   “Rather, the party

9    presenting the expert must show that the expert’s findings are

10   based on sound science, and this will require some objective,

11   independent validation of the expert’s methodology.”      Id. at

12   1316.

13

14                            III.   DISCUSSION

15        A.    Stallings’s Opinions Must Be Excluded

16        The United States seeks to strike the two expert reports

17   submitted by Stallings, as well as exclude her testimony, because

18   the latter report was untimely and Stallings utilized a flawed

19   and unreliable methodology in her 2016 report.      Supp. Brief, ECF

20   No. 26, p. 1.    For the reasons stated below, the Court grants the
21   United States’ motion.

22              1.    The December 2018 Supplement

23        Stallings’s December 2018 report exceeds the bounds of

24   supplementation provided for in Rule 26(e).      “Supplementation

25   under the Rules means correcting inaccuracies, or filling the

26   interstices of an incomplete report based on information that was
27   not available at the time of the initial disclosure.”      Keener v.

28   United States, 181 F.R.D. 639, 640 (D. Mont. 1998).      A party’s
                                        6
1    duty to supplement “does not give license to sandbag one’s

2    opponent with claims and issues which should have been included

3    in the expert witness’ original report.”    Reinsdorf v. Skechers

4    U.S.A., 922 F. Supp. 2d 866, 880 (C.D. Cal. 2013) (internal

5    citations, alterations, and quotation marks omitted).

6        The December 2018 update to Stallings’s expert report

7    consists of edits designed to bolster the inadequately prepared

8    February 2016 report.   The original report, nearly three years

9    old at the time of disclosure, was riddled with errors and

10   obsolete recommendations.   Plaintiffs have provided no reason why

11   the December 2018 report’s updates, additions, and reassessments

12   could not have been integrated into the original report, rather

13   than submitted as an expert “supplement”.   By providing the

14   necessary corrections after the rebuttal deadlines—including a

15   new assessment of Mr. Hannah’s living environment and potential

16   home modifications, transportation needs, life expectancy,

17   physician care, medications, specialist services, home health

18   care, and surgical procedures—Stallings’s February 2016 report

19   functioned as a prop to evade effective rebuttal.

20       Stallings’s December 2018 report is properly characterized
21   as a new, rather than supplemental, expert report and should have

22   been filed by the October 12, 2018 expert witness disclosure

23   deadline.   The December 2018 report is untimely and must be

24   excluded unless found to be harmless or substantially justified

25   under Rule 37(c).

26       The burden lies with Plaintiffs to prove that their untimely
27   disclose was substantially justified or harmless.    R & R Sails,

28   Inc. v. Ins. Co. of Pennsylvania, 673 F.3d 1240, 1246 (9th Cir.
                                      7
1    2012).    Because Rule 37 functions as “a self-executing, automatic

2    sanction to provide a strong inducement for disclosure of

3    material,” the Court need not make a finding of willfulness or

4    bad faith when excluding evidence.         Hoffman v. Constr. Protective

5    Servs., Inc., 541 F.3d 1175, 1180 (9th Cir. 2008), as amended

6    (Sept. 16, 2008).      Here, Plaintiffs have not carried that burden.

7          Plaintiffs’ submission of the December 2018 report on the

8    final day of discovery, hours before Stallings’s deposition, was

9    not harmless.      See Hoffman at 1180 (stating that “modifications to

10   the court’s and the parties’ schedules,” including additional

11   briefing and re-opened discovery, may support a finding that a Rule

12   26 violation was not harmless).        Having the United States base its

13   rebuttal expert testimony on a knowingly outdated report provided

14   Plaintiffs with a harmful litigation advantage.

15         Additionally, Stallings writes in the December 2018 report

16   that she spoke with Mrs. Hannah on November 29, 2018, well after

17   the expert witness disclosure deadline, “to obtain an update in

18   regard[] to Lee Hannah’s current status; living situation; home

19   health care; medications; therapies; physicians care and current

20   needs.”    Dec. 2018 Report, ECF No. 26-4, p. 9.      Plaintiffs have
21   not provided any explanation that substantially justifies why the

22   November 29, 2018 update could not have taken place prior to the

23   October 12, 2018 disclosure deadline when it was clear that the

24   February 2016 report and assumptions therein were stale.

25         As Plaintiffs’ untimely disclosure was neither substantially

26   justified    nor    harmless,   Rule   37(c)(1)’s   automatic   exclusion
27   applies.

28   ///
                                            8
1              2.    Stallings’s Testimony Is Not Reliable

2        As the Court must exclude Stallings’s December 2018 report,

3    the Court next addresses the United States’ argument that

4    Stallings’s testimony is unreliable under Federal Rule of

5    Evidence 702.   See Supp. Brief at 6.

6        Even assuming that Stallings is qualified and her testimony

7    is relevant, review of the February 2016 report and evaluation of

8    Stallings’s deposition testimony illustrates that she failed to

9    apply reliable principles and methods to the facts of the case.

10   See Fed. R. Evid. 702(a) (stating that a witness may be qualified

11   as an expert by “scientific, technical, or other specialized

12   knowledge”); Daubert II, 43 F.3d at 1315 (stating that testimony

13   is relevant where it logically advances a material aspect” of the

14   plaintiff’s case); id. at 1316 (stating that testimony must be

15   soundly based on objective, independent methodology).

16       The Court acknowledges that concerns about reliability are

17   lessened in cases like this, where the judge sits as the trier of

18   fact.   CFM Commc’ns, LLC v. Mitts Telecasting Co., 424 F. Supp.

19   2d 1229, 1233 (E.D. Cal. 2005).   Nevertheless, a bench trial does

20   not exempt an expert witness from Rule 702’s reliability
21   requirement.

22       Stallings testified at her deposition that her methodology

23   for determining the reasonable value of future medical services

24   was as follows: she called billing representatives for three

25   providers, obtained the full-billed amount for a treatment or

26   service, and then decided that the middle of the three was the
27   reasonable value.   Stallings Dep. at 59–70.   She did not retain

28   records listing the high or low values, or the sources she
                                       9
1    contacted to obtain these values.     See id.   For medical equipment

2    and supplies, Stallings utilized a similar method.     She collected

3    full-billed amounts from websites and averaged the prices,

4    failing to retain records or original prices from which she

5    derived her average.   See id. at 75.   By failing to retain the

6    records upon which she based her calculations, there is no way to

7    perform an objective, independent validation of the Stallings’s

8    methodology.   See Daubert II, 43 F.3d at 1319.

9         Plaintiffs have not produced evidence about whether

10   Stallings’s methodologies have been tested or whether they have

11   been accepted by others in the field.    See Daubert, 509 U.S. at

12   593–94.   It is apparent that Stallings’s reliance on the full-

13   billed amounts of future medical services and equipment is not in

14   accordance with the California Supreme Court’s endorsement of the

15   “market or exchange value as the proper way to think about the

16   reasonable value of medical services.”    Markow v. Rosner, 208

17   Cal. Rptr. 3d 363, 381 (Ct. App. 2016) (noting that “[f]or

18   insured plaintiffs, the reasonable market or exchange value of

19   medical services will not be the amount billed by a medical

20   provider or hospital, but the ‘amount paid pursuant to the
21   reduced rate negotiated by the plaintiff's insurance company’”).

22   An individual enrolled in Medicare, like Mr. Hannah, does not pay

23   the full-billed amount.   See Bermudez v. Ciolek, 1329, 188 Cal.

24   Rptr. 3d 820, 834 (Ct. App. 2015), as modified on denial of reh’g

25   (July 20, 2015) (“Insured plaintiffs incur only the fee amount

26   negotiated by their insurer, not the initial billed amount.
27   Insured plaintiffs may not recover more than their actual loss,

28   i.e., the amount incurred and paid to settle their medical
                                      10
1    bills.”).

2          Stallings’s calculations based on full-billed amounts are

3    not the only problems within her report.    Stallings based her

4    calculations in the 2016 report on an assumption that Mr. Hannah

5    would live to be 83 years old, relying on a Governmental Life

6    Expectancy Table on the CDC’s website.    2016 Stallings Report,

7    ECF No. 15-2, pp. 9–10.   She admits that she has no formal

8    education or training in determining life expectancy and that her

9    assumption did not factor in Mr. Hannah’s history of atrial

10   fibrillation, cardiomyopathy, and alcoholism.    Stallings Dep. at

11   39.   Stallings’s assumption about Mr. Hannah’s life expectancy

12   illustrates a profound disconnect between the facts and her

13   conclusions.    See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

14   (1997) (“A court may conclude that there is simply too great an

15   analytical gap between the data and the opinion proffered.”).

16         As this was the first life care plan that Stallings prepared

17   for an individual with quadriplegia, the Court lacks evidence

18   that her methodologies predated this case and have been

19   previously accepted.   In lieu of support for Stallings’s

20   methodology, Plaintiffs attempt to shift the burden on to the
21   United States to provide authority disproving the reliability of

22   Stallings’s methods and argue that Medicare is insolvent.     Supp.

23   Opp’n at 7–8.   Such arguments are not persuasive.

24         Assumption and conjecture cannot form the basis of an

25   objective, and independent methodology.    Although Stallings may

26   be a very qualified nurse, the Court cannot rely on Plaintiffs’
27   mere assurances that her methods are sound.     See Daubert II, 43

28   F.3d at 1319 (“We’ve been presented with only the experts’
                                       11
1    qualifications, their conclusions and their assurances of

2    reliability.   Under Daubert, that’s not enough.”).   Based on a

3    thorough review of the record and Stallings’s report, the Court

4    finds that Stallings’s testimony does not utilize a sufficiently

5    reliable methodology to satisfy the reliability requirement.

6

7                                  IV. ORDER

8         The Court hereby GRANTS the United States’ Motion to Strike

9    April Stallings’s expert testimony and STRIKES her February 2016

10   report and December 2018 supplement.

11       IT IS SO ORDERED.

12   Dated: February 19, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      12
